SCHWAB, C. J.,
dissenting.
It is the duty of the state to prove guilt, not of a defendant to disprove it. In order to establish guilt the state must prove all of the essential elements of a crime. In the case at bar the state was required to prove: (1) on February 14, 1974, defendant possessed a concealable weapon; (2) prior to February 14, 1974, defendant had been convicted of a felony; and (3) the offense which was the basis of the prior felony conviction must have been such that it would *378have constituted a felony under present Oregon law. State v. Tippie, 269 Or 661, 525 P2d 1315 (1974).
As the majority opinion concedes, there is no evidence in the record from which it can be determined whether or not the acts which were the basis of defendant’s prior felony conviction would have constituted a felony under present Oregon law. It follows that there has been a failure of proof of an essential element by the state and that the motion for judgment of acquittal should have been allowed.
State v. Saunders, 1 Or App 620, 464 P2d 712, Sup Ct review denied (1970), cited by the majority, has no relevance to the issue before us. In Saunders we held only that a defendant challenging the validity of a previous conviction had the burden of going behind the record to show its invalidity. Here no one questions but that the defendant was previously duly convicted of an act which was a felony at the time of conviction. The sole question here is, “Does that judgment demonstrate, even prima facie, that it resulted from an act which would constitute a felony today?”
For the foregoing reason I respectfully dissent.